   Case 2:20-cv-03825-WDK-JC Document 13 Filed 04/01/21 Page 1 of 1 Page ID #:46

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

 Case No.        2:20-cv-03825-WDK-JC                             Date      April 1, 2021
 Title           G and G Closed Circuit Events, LLC v. Regla Maria Sardinas et al




 Present         The Honorable William D. Keller, United States District Judge
                 Patricia Gomez                                           None
                Courtroom Deputy                                      Court Reporter

       Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                      None                                                  None
 Proceedings:           (In Chambers) ORDER TO SHOW CAUSE

       In light of the Default by Clerk entered March 26, 2021, the Court, on its own
motion, ORDERS plaintiff to show cause in writing no later than April 15, 2021 why
this action should not be dismissed for lack of prosecution. As an alternative to a written
response by plaintiff, the Court will consider the filing of a Motion for Entry of Default
Judgment (Fed. R. Civ. P. 55(b) as to Regla Maria Sardinas, a/k/a Regla Maria
Sardines Castillo, d/b/a Kavali Night Club on or before that date.

      It is plaintiff's responsibility to respond promptly to all Orders and to prosecute the
action diligently. If necessary, plaintiff must also pursue Rule 55 remedies promptly
upon the default of any defendant.

       No oral argument on this matter will be heard unless ordered by the Court. The
Order will stand submitted upon the filing of a responsive pleading or motion on or
before the date upon which a response by plaintiff is due. Plaintiff’s counsel is ordered
to serve this minute order on all defendants with 48 hours.

         IT IS SO ORDERED.
                                                                                       :


                                                     Initials of Preparer              PG




CV 90 (06/04)                         CIVIL MINUTES - GENERAL                               Page 1 of 1
